Order entered April 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01121-CV

 CLARKE BARCUS, C-2-IT RENTAL, INC., 440 EQUIPMENT, LLC AND
                 CYRUS BARCUS, Appellants

                                       V.

                        SARAH SCHARBAUER, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. Dc-17-08105

                                      ORDER

      Before the Court is appellants’ April 3, 2020 unopposed second motion to

extend time to file their brief. We GRANT the motion and ORDER the brief be

filed no later than April 21, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE